DETAILED ACTION
	The current Office Action is in response to the papers submitted 03/11/2021.  Claims 1 – 3, 5 – 10, 12 – 17, and 19 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Clams 1 – 3, 5 – 10, 12 – 17, and 19 – 20 renumbered as 1 – 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 9 - 15, filed 03/11/2021, with respect to claims 1 – 3, 5 – 10, 12 – 17, and 19 – 20 have been fully considered and are persuasive.  The rejections of 1 – 3, 5 – 10, 12 – 17, and 19 – 20 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brosch (Pub. No.: US 2017/0242869) discloses a method for facilitating data deduplication in a data storage system, maintaining an electronic data library having a plurality of storage tablets, each storage tablet electronically storing a plurality of hash-to-storage mappings, and each mapping a hash value to a storage address location in a data storage subsystem at which a block of data is stored.
Brosch (Pat 9,672,216) discloses a method for facilitating data deduplication in a data storage system, maintaining an electronic data library having a plurality of storage tablets, each storage tablet electronically storing a plurality of hash-to-storage mappings, and each mapping a hash value to a storage address location in a data storage subsystem at which a block of data is stored.
Brosch (Pub. No.: US 2016/0162508) discloses a method for facilitating data deduplication in a data storage system, maintaining an electronic data library having a plurality of storage tablets, each storage tablet electronically storing a plurality of hash-to-storage mappings, and each mapping a hash value to a storage address location in a data storage subsystem at which a block of data is stored.
Friedman et al. (Pub. No.: US 2016/0366226) discloses deduplicating the data blocks includes, in a given server that prepares to store a given data block, checking whether a hash value of the given data block already exists in the shared data structure, 
Kapanipathi et al. (Pub. No.: US 2012/0017060) discloses deduplicating data with a hash table where the hash table maps hash keys to corresponding block addresses of data blocks of the snapshot volume.
Lee (Pub. No.: US 2018/0090184) discloses mapping a second address that is mapped to a cache value to a first address if there is a comparison that data stored is identical to other data.
Park et al. (Pub. No.: US 2014/0281361) discloses address mapping table comprising mapping information between logical addresses and physical addresses and a hash mapping table comprising mapping information between hash values and physical addresses. The controller calculates a hash value of the write data. The controller performs a deduplication operation for the write data based on a hash value in the loaded hash mapping table and the calculated hash value.  Updating a hash mapping table and an address mapping table to process such a case that a collision is generated. Because a deduplication operation is performed by a zone unit using a hash mapping table with a predetermined size, it is possible to perform a deduplication operation with relatively few calculations and small memory space.
Sala et al. (Pub. No.: US 2018/0181495) discloses when a block of data is to be entered into the deduplication DRAM memory module, the deduplication algorithm may operate to determine whether the block of data is a new, previously unstored block of data that lacks any corresponding address in the ALUTM. To perform this operation, the deduplication algorithm will access the ALUTM. To ensure that identical blocks of data are stored as only a single entry.  When the hash table fills up, data can be placed in a non-deduplicated overflow region of the buffer memory, thereby reducing deduplication levels.
Sala et al. (Pat 9,983,821) discloses when a block of data is to be entered into the deduplication DRAM memory module, the deduplication algorithm may operate to determine whether the block of data is a new, previously unstored block of data that lacks any corresponding address in the ALUTM. To perform this operation, the deduplication algorithm will access the ALUTM. To ensure that identical blocks of data are stored as only a single entry.  When the hash table fills up, data can be placed in a non-deduplicated overflow region of the buffer memory, thereby reducing deduplication levels.
Veprinsky et al. (Pat 10,042,751) discloses inline deduplication which is memory intensive.  Inline deduplication requires maintaining the A2H table in memory storing the mapping of different addresses to hash values.  Performing the inline deduplication at two different granularity levels based on size and using a different A2H table for each granularity level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136